Citation Nr: 1043116	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Service connection for a bilateral eye 
condition and a bilateral ear condition was denied therein.  The 
Veteran perfected an appeal as to each of these denials.

A Video Conference hearing regarding this matter was convened 
before the undersigned Acting Veteran's Law Judge in June 2009.  
A transcript of the hearing has been associated with the claims 
file.

This matter previously was before the Board in August 2009, at 
which time it was remanded for additional development.  The Board 
may proceed to consider it anew here as the required development 
has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(holding that another remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

In a September 2010 rating decision, the Appeals Management 
Center (AMC) granted service connection for a bilateral ear 
condition as well as for tinnitus.  The benefit sought with 
respect to the Veteran's claim regarding a bilateral ear 
condition therefore has been granted in full. Accordingly, the 
only issue that remains in appellate status concerns service 
connection for a bilateral eye condition, which has been 
recharacterized as indicated above as service connection for a 
bilateral eye disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal once again is REMANDED to the RO via the AMC, in 
Washington, DC. VA will notify the appellant if further action is 
required.


REMAND

The Veteran's claim unfortunately must be remanded again.  
Although the Board sincerely regrets the additional delay this 
will cause, adjudication cannot proceed without further 
development.

Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, whether 
or not statutorily obligated to do so, the duty to assist 
requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  An examination is adequate when it contains 
clear conclusions with supporting data and a reasoned medical 
explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In contrast, an examination is inadequate and must be 
returned when it does not contain sufficient detail to decide a 
claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

The Veteran was afforded a VA eye examination in March 2010, 
pursuant to the Board's August 2009 remand instructions.  The 
examiner reviewed pertinent treatment records, received a history 
from the Veteran regarding his eye symptoms, treatment, and 
previous diagnoses, and conducted various diagnostic tests.  
Based upon this information, a diagnosis of pseudophakia was 
rendered.  The examiner indicated that this disability was less 
likely than not caused by or related to the Veteran's service.  
His rationale was "clinical experience and expertise."  He also 
noted that the Veteran had 20/200 vision uncorrected but 20/20 
vision corrected with glasses in each eye upon his separation 
examination in September 1954.

The Board finds that the March 2010 VA eye examination is 
inadequate.  The rationale supplied by the examiner for his 
opinion that the Veteran's eye disability was unrelated to 
service was not reasoned.  It did not contain an analysis of the 
evidence.  The only evidence even mentioned was the Veteran's 
uncorrected and corrected visual acuity at his September 1954 
separation examination.  However, the examiner did not explain 
how this factored into his opinion.  He also did not discuss how 
he his "clinical experience and expertise" led him to form the 
opinion he reached.  In fact, he did not include any discussion 
whatsoever into how he arrived at his opinion.  The Board is 
without sufficient detail to decide the claim for these reasons.  
As such, a remand is necessary so that the Veteran can be 
afforded another VA medical examination during which a complete 
opinion concerning etiology can be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain and associate with 
the claims file, after securing any 
necessary proper authorization, additional 
pertinent records identified by the 
Veteran during the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any eye disability found to be 
present.  The claims file shall be made 
available to and reviewed by the examiner, 
and the examiner shall note such review in 
an examination report.  The examiner also 
shall note the Veteran's reports regarding 
the onset and continuity of his pertinent 
symptoms and describe the evidence of all 
such symptomatology.  All indicated 
studies deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  For each eye 
disability diagnosed, the examiner shall 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that it is related to the 
Veteran's service.  Specific comment shall 
be made on the relevant medical and lay 
evidence of record, to include at a 
minimum the Veteran's visual acuity as 
reflected in his September 1954 separation 
examination, in so opining.  A complete 
rationale for all opinions expressed shall 
be provided in the examination report.

3.  Finally, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


